PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
KAUTZKY, HANS 
Application No. 15/423,701
Filed:  February 03, 2017
Attorney Docket No.  15423701   
:
:
:     DECISION ON PETITION
:
:




This is a decision on the renewed petition filed May 11, 2021, under the unintentional provisions 37 CFR 1.137(a), to revive the above-identified application.  
  
 The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  No further petition fee is due for a renewed petition.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Anthony G. Sitko, appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party in whose behalf he acts.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed November 14, 2019 and a corrected Notice Requiring Inventor’s Oath or Declaration mailed February 18, 2020.  A Notice of Abandonment was mailed on March 20, 2020.

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by (1) The reply required to the outstanding Office action or notice, unless previously filed; (2) The petition fee as set forth in 37 CFR 1.17(m); (3) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this paragraph was unintentional.  The Commissioner may require additional information where there is a question whether the delay was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required pursuant to paragraph (d) of this section.

The instant petition lacks item(s) (1).

Regarding requirement (1), petitioner submitted an ADS on May 11, 2021, in which it is not acceptable.  The petitioner must submit a marked up corrected Application Data Sheet (ADS) under 37 CFR 1.76(c)(2), with the current information of record underline and only information being deleted should be strike-through. 
In this regard, with the relevant portion of 37 CFR 1.76(c)(2) which reads: 

 	(c) Correcting and updating an application datasheet.

* * *
(2) An application data sheet providing corrected or updated information may include all of the sections listed in paragraph (b) of this section or only those sections containing   updated information. The application data sheet must include the section headings listed in paragraph (b) of this section for each section included in the application data sheet, and must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed, except that identification of information being changed is not required for an application data sheet included with an initial submission under 35 U.S.C. 371. Emphasis added

Accordingly, the submission is not accompanied by a substitute statement the substitute statement previously submitted cannot be retroactively applied and the most recently submitted substitute statement does not provide the mailing address and residence of signer this information does not appear on the Application Data Sheet (ADS); further the previous substitute statement is not signed by current applicant as a new applicant has not been properly named of record.

Also, the 3.73 statement from 4/12/2021 states that CORAMED TECHNOLOGIES LLC is the owner of 100% interest in the application, however, the Application Data Sheet (ADS) states that HAEMONETICS CORPORATION is the applicant. Also, the assignment records indicate HAEMONETICS CORPORATION is the owner of the application.

Therefore, a renewed petition would require a proper ADS complying with 1.76(c)(2), a proper 3.73(c) statement, if changing the applicant and a proper substitute statement.  Accordingly, the petition cannot be granted at this time.

 Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop Petitions
			Commissioner for Patents
			PO Box 1450
			Alexandria VA 22313-1450

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By facsimile:		571-273-8300
			Attn: Office of Petitions
By internet:		EFS-Web1 

Telephone inquiries related to this decision should be directed to Dale Hall at (571)272-3586.



/Dale A. Hall/Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)